DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 2, 13-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Aramaki et al (USPN 2017/0011890).
	Regarding claim 1, Aramaki discloses a substrate processing apparatus (see figure 3A) comprising:
a stage (115) on which a substrate (106) is placed, wherein the stage includes:
a first plate (111, 216);
a first temperature adjustment mechanism (temperature adjustment 200) configured to control a temperature of the first plate (e.g. see par. 0076, 0078);
a second plate (217) provided below the first plate;
a second temperature adjustment mechanism (cooling channel 219, see par. 0051) configured to control a temperature of the second plate; and
a fastening member (212) configured to fasten the first plate and the second plate.
Regarding claim 2, Aramaki discloses wherein the stage includes an electrostatic chuck (111) provided on the first plate and on which the substrate is placed.
Regarding claim 14, Aramaki discloses a stage  (115, see figure 3A) comprising: a first plate (216); a first temperature adjustment mechanism (temperature adjustment 200) configured to control a temperature of the first plate (e.g. see par. 0076, 0078); a second plate (217) provided below the first plate; a second temperature adjustment mechanism (cooling channel 219 of the cooling plate 217) configured to control a temperature of the second plate; and a fastening member (212) configured to fasten the first plate and the second plate.
Regarding claim 15, Aramaki discloses a method of controlling a temperature of a stage including a first plate (216), a first temperature adjustment mechanism  (200) configured to control a temperature of the first plate, a second plate (217)  provided below the first plate, a second temperature adjustment mechanism (219) configured to control a temperature of the second plate, and a fastening member (212) configured to fasten the first plate and the second plate (see figures 3A, 7), the method comprising: (a) measuring a shape of a substrate placed on the stage (a shape surface of the wafer 109 is measured by a control device, see par. 0069, 0078); and (b) controlling the first temperature adjustment mechanism or the second temperature adjustment mechanism based on the measured shape of the substrate (see par. 0078, 0079).
Regarding claim 13, Aramaki discloses wherein the first plate (216) and the second plate (217) are made of a same type of metal (see par. 0044).
2.	Claims 1, 12-13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McMillin et al (USPN 5,835,334).
Regarding claim 1, McMillin discloses a substrate processing apparatus (see figure 1) comprising:
a stage (100) on which a substrate (4) is placed, wherein the stage includes:
a first plate (1);
a first temperature adjustment mechanism (temperature control 5, 6) configured to control a temperature of the first plate (see col. 4, lines 65-67, col. 5, lines 14-15);
a second plate (2) provided below the first plate;
a second temperature adjustment mechanism (10) configured to control a temperature of the second plate (col. 6, lines 2-17); and
a fastening member (8) configured to fasten the first plate and the second plate.
Regarding claim 12, McMillin discloses wherein the fastening member is a screw that is inserted into a screw hole provided in an outer periphery of the first plate (1) and in an outer periphery of the second plate (2) to fasten the first plate and the second plate (see figure 1).
Regarding claim 13, McMillin discloses wherein the first plate (1) and the second plate (2) are made of a same type of metal (such as an aluminum metal).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aramaki in view of Migita (USPN 2003/0161088).
	Regarding claims 3, 16-18, 20 Aramaki discloses all limitations of claims 1 and 15 as discussed above, but does not explicitly disclose a sensor as claimed.
	Migita discloses an electrostatic chuck device (see figure 5) comprises a sensor (see par. 0162-0163) configured to measure a surface (30) of a first plate (a chuck (20), and a first temperature adjustment mechanism or a second temperature adjustment mechanism (9, 15) is controlled based on the shape of the first plate measured (see par. 0163).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the substrate processing device of Aramaki to incorporate a sensor as disclosed by Migita to prevent the surface of the chuck from warpage, thus, a wafer processing accuracy is enhanced.
Allowable Subject Matter
4.	Claims 4-11, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836